Ross v State of New York (2021 NY Slip Op 05663)





Ross v State of New York


2021 NY Slip Op 05663


Decided on October 18, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 18, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


899.1 CAE 21-01300

[*1]WILLIAM L. ROSS, JOSHUA WALKER, NIAGARA COUNTY COMMITTEE OF THE CONSERVATIVE PARTY, CONSERVATIVE PARTY OF NEW YORK AND GERARD KASSAR, PLAINTIFFS-APPELLANTS,
vSTATE OF NEW YORK, BOARD OF ELECTIONS OF STATE OF NEW YORK, GOVERNOR OF STATE OF NEW YORK, SENATE OF STATE OF NEW YORK, MAJORITY LEADER AND PRESIDENT PRO TEMPORE OF SENATE OF STATE OF NEW YORK, ASSEMBLY OF STATE OF NEW YORK, MAJORITY LEADER OF ASSEMBLY OF STATE OF NEW YORK, SPEAKER OF ASSEMBLY OF STATE OF NEW YORK, NIAGARA COUNTY BOARD OF ELECTIONS, DEFENDANTS-RESPONDENTS, MINORITY LEADER OF SENATE OF STATE OF NEW YORK, AND MINORITY LEADER OF ASSEMBLY OF STATE OF NEW YORK, DEFENDANTS-APPELLANTS. -- JENNIFER SANDONATO, REPUBLICAN COMMISSIONER OF NIAGARA COUNTY BOARD OF ELECTIONS, APPELLANT. 


WOODS OVIATT GILMAN LLP, BUFFALO (WILLIAM F. SAVINO OF COUNSEL), FOR PLAINTIFFS-APPELLANTS. 
MESSINA, PERILLO AND HILL, LLP, SAYVILLE (JOHN CIAMPOLI OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
FUSCO LAW OFFICE, ALBANY (ADAM M. FUSCO OF COUNSEL), FOR APPELLANT.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (BRIAN D. GINSBERG OF COUNSEL), FOR DEFENDANTS-RESPONDENTS STATE OF NEW YORK, GOVERNOR OF STATE OF NEW YORK, SENATE OF STATE OF NEW YORK, MAJORITY LEADER AND PRESIDENT PRO TEMPORE OF SENATE OF STATE OF NEW YORK, ASSEMBLY OF STATE OF NEW YORK, MAJORITY LEADER OF ASSEMBLY OF STATE OF NEW YORK, AND SPEAKER OF ASSEMBLY OF STATE OF NEW YORK. 
JOHN J. DELMONTE, NIAGARA FALLS, FOR DEFENDANT-RESPONDENT NIAGARA COUNTY BOARD OF ELECTIONS.

	Appeals from an amended judgment (denominated amended order) of the Supreme Court, Niagara County (Frank A. Sedita, III, J.), entered September 10, 2021. The amended judgment, inter alia, denied the motion of plaintiffs for summary judgment. 
It is hereby ORDERED that said appeal by Jennifer Sandonato, Republican Commissioner of Niagara County Board of Elections is unanimously dismissed (see Matter of Cox v Spoth, 165 AD3d 1648, 1649 [4th Dept 2018]) and the amended judgment is affirmed without costs for reasons stated at Supreme Court.
Entered: October 18, 2021
Ann Dillon Flynn
Clerk of the Court